           1:19-cr-00169
                      69
      Case 1:19-cr-00169-VM Document 197
                                     198 Filed 07/21/20
                                               07/22/20 Page 1 of 1




                             RICHARD B. LIND
       July 22, 2020
                               Attorney at Law
                       575 Lexington Avenue – 4th Floor
                          Telephone: (212) 888-7725
                         Email: rlind@lindlawyer.com
                                                    July 21, 2020

By ECF

Hon. Victor Marrero
Senior United States District Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

              Re:      United States v. Angela Bosquez
                       19 Cr. 169 (VM)

Dear Judge Marrero:

       I am the CJA attorney for Angela Bosquez, the defendant in the above-
captioned matter. I submit this letter requesting that, at Angela’s request, her
sentencing, presently scheduled for August 7, be postponed to an afternoon the week
of September 14-18, 2020. The basis for the request is that on late Sunday night, Ms.
Bosquez discovered a close relative dead of a heart attack in his apartment. She is
understandably physically and emotionally incapable of proceeding on the presently
scheduled date of August 7, 2020. The government consents to this request. My
message to the Probation Officer has not been returned.

       Thank you for the Court’s consideration of this request.

                                                    Respectfully submitted,


                                                    ________/s/__________
                                                    Richard B. Lind

cc: AUSA Justin Rodriguez (by ECF)
    Probation Officer Paul Hay
                                         Request granted. The sentencing will be held on
                                         Friday, September 18, 2020, at 1:30 p.m.


                                         July 22, 2020
